DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 06/07/2022 Restriction Requirement, restriction was asserted between pending claims 1-20 (filed 07/30/2020). 
In the Applicant’s 09/07/2022 Reply, an election was made with traverse. In addition, claim 1 was amended, while claims 21 and 22 were added. 
Claims 1-22 remain pending.

Information Disclosure Statement
The information disclosure statements submitted 07/30/2020, 05/21/2022, and 09/21/2022 were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
Claims 1-20, filed 07/30/2020, were found to lack unity of invention and restricted between Groups I-III:

    PNG
    media_image1.png
    133
    563
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    269
    624
    media_image2.png
    Greyscale

	The Applicant elected Group I, claims 1-12, 14, 15, and 17-19, with traverse. First, the Applicant argues as if the newly added amendments were present in the claims that were restricted and asserts that CN101606622A fails to disclose the claimed ratio of BBR to pea proteins. However, this argument rings hollow, because the newly added ratios are not included in every claim and are therefore not representative of the corresponding technical feature of the presently pending claims. The Applicant is reminded that the corresponding technical feature represents a feature shared by every claim. The newly added ratios are not shared by every claim, i.e., claims 16, 21, and 22 lack this feature. Rather, the technical feature common to every pending claim remains a composition comprising BBR, pea proteins, and one or more surfactants. This feature is the only feature common to every claim and thus represents the corresponding technical feature. Furthermore, this corresponding technical feature is not a special technical feature in light of CN101606622A, which teaches a composition comprising egg yolk powder, known to comprise lecithin, a surfactant, pea powder, which would naturally contain pea proteins, and Coptis, which is known to contain BBR. (Abstract). Accordingly, the Applicant’s arguments based on the newly added amendments are not persuasive of error in the Restriction Requirement. 
	Second, the Applicant argues that Groups I-III are related as product and process specially adapted for the manufacture of said product, such that restriction is precluded by 37 CFR 1.475(b)(1). Again, this argument rings hollow, since Groups I-III do not contain unity of invention due to the lack of a special technical feature. Furthermore, claims 1-22 are not, as asserted by the Applicant, a product and process specially adapted for the manufacture of said product, considering the processes of claim 13 and 20 result in the product of claim 1, which is not the same as the products of claims 16, 21, and 22, another indication that unity was correctly found to be lacking and continues to be lacking. Accordingly, the Applicant’s arguments again reveal no error in the merits of the Restriction Requirement, which is deemed proper and made final. Note, the restriction is withdrawn over claim 16 which is rejoined. 
Claims 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Where the Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Rejections
35 U.S.C. 112(a):  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 10-12, 14-19, 21, and 22 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a composition comprising berberine, pea proteins, a Vitis or Citrus plant extract, and lecithin, does not reasonably provide enablement for the inclusion of any surfactant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The following factors are considered in determining whether undue experimentation is required to practice the invention:  
(1) Nature of the invention; 
(2) Breadth of the claims; 
(3) State of prior art; 
(4) Level of ordinary skill in the art; 
(5) Level of predictability in the art; 
(6) Amount of direction provided; 
(7) Presence of working examples; and 
(8) Quantity of experimentation required to make or use the invention.  

In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Claims 1-7, 10-12, 14-19, 21, and 22 recite compositions including berberine, pea proteins, surfactants, and a Vitis or Citrus plant extract (claims 1-7, 10-12, 14, 15, 17-19, 21, and 22) or simply berberine, pea proteins, and surfactants (claim 16). While claims 1-7, 10-12, 14, 15, and 17-19 are limited to specific ratios of the extract containing berberine to pea proteins, claims 16, 21, and 22 have no such limitations on the relative amounts of berberine to pea proteins. 
Different surfactants are known to possess different chemical properties, based on their chemical makeup. Furthermore, berberine is a known hydrophobic compound having poor water solubility and bioavailability, while lecithin is known for solubilizing such poorly bioavailable hydrophobic compounds. (See, e.g., US20160015813A1, published 01/21/2016, [0002],[0027]-[0034]). 
The level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc., 807 F.2d at 962. All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed.Cir.1983). 
Based on the typical education level of active workers in the field of food science, pharmacology, organic chemistry, etc., as well as the high degree of sophistication required to solve problems encountered in the art, ordinary skill in the art would have at least a master's degree in one of the aforementioned fields and relevant work experience, i.e. a doctorate-level of skill. Thus, the level of ordinary skill projected on the skilled artisan is high. However, this high level of skill cannot overcome a lack of knowledge in the art, nor a lack of guidance in the specification.
With regard to the relationship of predictability of the art and the enablement requirement, the MPEP § 2164.03 states, 
The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). 

In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). A need for greater disclosure derives from the fact it is not obvious from the disclosure of one species, what other species will work.

Generally speaking, then, the Courts recognize that predictability in chemical and physiological arts is low enough to require a highly detailed disclosure. Unpredictability arises in these arts, because subtle changes in molecular structure may greatly impact a compound's structure-activity relationship, pharmacologic activity, and/or biologic profile. In drug development, the skilled artisan would not be able to easily extrapolate treatment from a single example or limited disclosure without more instruction. These considerations support a requirement for a disclosure with a high level of detail.
The specification provides evidence demonstrating the solubility of berberine increases in the presence of specific amounts of lecithin, pea proteins, and optionally, a Vitis or Citrus extract. (Spec, p. 14, Table 2; pp. 15-16, Tables 3 and 4). No evidence is presented demonstrating the increased solubility of berberine is achievable using any surfactant other than lecithin or other than the exemplified ratios of extracts containing berberine to pea proteins. 
The MPEP at § 2164.02 is instructive regarding animal models and states that an in vitro or in vivo animal model example in the specification constitutes a "working example" if that example "correlates" with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute "working examples." In this regard, the issue of "correlation" is also dependent on the state of the prior art. If the art is such that a particular model is recognized as correlating to a specific condition, it should be accepted as correlating unless the examiner has evidence that the model does not correlate. In re Brana at 51 F.3d 1566; 34 USPQ2d 1441 (Fed. Cir. 1995). 
In the present instance, the data provided in the specification alleges a synergistic effect between lecithin in the presence of specific amounts of extracts containing berberine and pea proteins. This data correlates to and supports a claim to compositions comprising berberine, pea proteins, and lecithin resulting in increased solubility and bioavailability of berberine. However, this data cannot be extrapolated to compositions comprising surfactants beyond that for which data is shown, i.e., lecithin, nor may it be extrapolated to compositions comprising any ratios of extracts containing berberine to pea proteins. 
The state of the prior art does not support the notion that any surfactant would be usable in the claimed compositions to achieve the demonstrated increased solubility nor the inclusion of any ratio of extracts containing berberine to pea proteins. Accordingly, the skilled artisan would be required to experiment in order to practice the claimed prevention using other surfactants and other ratios of berberine and pea proteins. Such experimentation, when considered in light of the unpredictability accompanying the chemical and physiological arts and pharmacological therapy, cannot be considered to be routine or reasonable. For these reasons, claims 1-7, 10-12, 14-19, and 21 are not enabled in their entirety, since their practice would require undue experimentation.
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101606622A (published 12/23/2009). 
CN101606622A discloses a composition comprising egg yolk powder, known to comprise the surfactant lecithin, pea powder, which would naturally contain pea proteins, and Coptis, which is known to contain BBR (Abstract), anticipating the composition of claim 16 comprising BBR, pea proteins, and ≥1 surfactant. 

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 18, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7, 18, and 19 recite “polyoxyethylene castor oil derivatives.” The term “derivatives” represents a relative term rendering the claim indefinite. The term “derivatives” is not defined by the claims, and the specification fails to provide a standard for ascertaining the requisite degree, type, amount, or kind of derivatization required to meet the claim language. The skilled artisan would, therefore, not be reasonably apprised of the scope of the invention. 

35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 11 and 12 recite the composition of claim 1 together with an intended use or statement of purpose. The intended use or statement of purpose fails to structurally limit the composition of claim 1, which remains structurally complete even in the absence of the intended use. Therefore, the intended use recited in claims 11 and 12 fail to further limit the composition of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Objections
	Claims 8 and 9 are objected to for dependence on a base claim that is not allowable.
	
Conclusion
Claims 1-22 are pending.
Claims 1-7, 10-12, 14-19, 21, and 22 are rejected.
Claims 8 and 9 are objected to.
Claims 13 and 20 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655s